Chappell, J.,
dissenting.
I respectfully dissent, believing that’ the trial court abused its judicial discretion. In Pettegrew v. Pettegrew, 128 Neb. 783, 260 N. W. 287, this court said: “What is meant by judicial ‘discretion’ is indicated by the following excerpt from an opinion by the supreme court of the United States:
“ ‘The term “discretion” denotes the absence of a hard and fast rule. The Styria v. Morgan, 186 U. S. 1, 9. When invoked as a guide to judicial action it means a sound discretion, that is to say, a discretion exercised not arbitrarily or wilfully, but with regard to what is right and equitable under the circumstances and the law, and directed by the reason and conscience of the judge to a just result.’ Langnes v. Green, 282 U. S. 531, 541.”
In First Trust Co. v. Thompson, 147 Neb. 366, 23 N. W. 2d 339, this court again approved the foregoing statement as a foundation for the holding that: “The court, in the exercise of a sound discretion, must, when fully advised, decide according to the very right.”
Good cause, as used in section 27-1307, R. R. S. 1943, means a just and reasonable cause under the particular circumstances presented. The word “good” is a comparative adjective, which does not import or require absolute perfection, else there would be no need for judicial *169discretion. Good modifies cause, which is synonymous with reason, motive, excuse, or justification, as distinguished from technical legal cause.
In the exercise of a judicial discretion, the trial court should protect and preserve the rights of litigants when that can be done without prejudice to any rights of the other party, as could and should have been done in the case at bar. In other words, judicial discretion should be exercised to administer justice and not to deny it.
The record here discloses that on December 13, 1948, a petition for the administration of the estate of George W. Myers, who died intestate on December 9, 1948, was filed in the county court by his daughter, as sole heir at law, who resided in Atlanta, Georgia, with her mother, long since divorced from her father. Letters of administration issued, and John M. Neff was appointed administrator on January 10, 1949. On that date an inventory was filed by him, listing cash on hand and in banks, aggregating $12,717.56.
On April 27, 1949, Lulu Hunt, a sister of deceased, filed a claim against the estate for board, room, washing, mending, and sickness care of deceased from May 1,1943, to December 1, 1948, a total of 67 months, at $60 a month, or $4,020, less $296.55 paid thereon, leaving a balance of $3,723.45 due and unpaid. Objections to the claim were filed by the administrator on May 2, 1949.
After hearing, the county court on June 3, 1949, disallowed the claim, solely upon the ground that the relationship of brother and sister between deceased and claimant “raised a strong presumption that the services rendered as set forth in said claim was in fact gratiitous (gratuitous) and that the evidence is insufficient to establish a contract, express or implied, between the claimant and said deceased to overcome said presumption.”
Notice of appeal therefrom, with request for transcript, was filed by claimant on June 9, 1949. An appeal bond was fixed, filed, and approved on the same date. Tran*170script was prepared on June 20, 1949, and filed in the district court on June 22, 1949.
Time for filing claimant’s petition on appeal expired with July 23, 1949. In the' meantime, however, counsel for the estate knew that such a petition would be filed, and called counsel for claimant, requesting a copy thereof. Nevertheless, on July 27, 1949, counsel for the estate filed a motion to dismiss the appeal upon the ground that claimant had not filed a petition in the action, although “the time for- filing a petition has long since passed.”
True, claimant’s proposed petition and her application to file the same were not filed until August 3, 1949, but admittedly the cause could not have been heard by the district court in any event until the opening of the next term thereof on September 26, 1949.
When the motion to dismiss was heard by the trial court on August 23, 1949, there was then before it claimant’s original claim, with objections thereto, the county court’s decree of disallowance in effect holding that the services had been rendered as alleged by the claimant but nevertheless she could not recover thereon, and claimant’s proposed petition and application to file the same, supported by undisputed evidence.
In claimant’s petition, she alleged substantially that in the spring of 1943 George W. Myers, then 80 years of age, living alone and in failing health, sold his farm in Iowa and sought a place to spend his remaining years. On or about May 1, 1943, he came to Lexington where claimant lived alone in her home, and employed her to furnish board, room, and care, promising to pay her therefor. That from May 1, -1943, continuously until December 8, 1948, when he was removed to the hospital, seized with his last illness, claimant furnished George W. Myers a room in her home, three meals a day, washed, ironed, and mended his clothes, cared for him in health' and nursed him in illness, for which she was paid, over a period of 5 years 7 months and 8 days, only the sum of $296.55.
*171In that situation, after hearing, the district court found that claimant’s petition was not filed within 50 days, as provided by law, and that no good cause having been shown by claimant, as provided by section 27-1307, R. R. S. 1943, her appeal “was not perfected within the time as provided by law.; this Court did not acquire jurisdiction and that said appeal should be dismissed.”
As a matter of course, it was not claimant’s petition but the filing of the transcript from the county court in the district court which gave it jurisdiction to hear the case wherein, except as otherwise specifically provided, “the parties shall proceed, in all respects, in the same manner as though the action had been originally instituted in such court.” § 27-1305, R. R. S. 1943.
It appears to me that, as a result of the trial court’s abuse of judicial discretion, claimant has been arbitrarily, unreasonably, and unjustly deprived of her right to have a remedy by due course of law and have justice administered without denial or delay, as guaranteed by Article I, section 13, Constitution of Nebraska.
Simmons, C. J., concurs in this dissent.